DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 23 September 2021 has been entered.


Status of Claims

In the amendment filed on 23 September 2021 the following changes have been made: amendments to claims 1, 8, and 15.
Claims 1-6, 8-13, and 15-19 are currently pending and have been examined.


Notice to Applicant
Examiner acknowledges that [0084] of the specification discloses the following:  “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-6), an article of manufacture (claims 8-13), and a machine (claims 15-19) which recite steps of receiving sensor data from the plurality of sensors in the smart environment; applying the sensor data to rules defining activities of daily living and instrumental activities of daily living to collect a corpus of activities of daily living and instrumental activities of daily living of the user; constructing  at least one temporal profile for each activity of daily living and instrumental activity of daily living temporal profile based on the corpus of activities associated with the user, wherein the temporal profile for each activity of daily living and instrumental activity of daily living is dynamically maintained based on a machine learning model; assigning a priority to each activity of daily living and instrumental activity of daily living temporal profile, based on historical sensor data; setting a threshold for each activity of daily living and instrumental activity of daily living temporal profile associated with the user, based on the assigned priority associated with the associated temporal profile; activating and monitoring the plurality of sensors associated with activity of daily living and instrumental activity of daily living during a distribution of start times associated activity of daily living and instrumental activity of daily living temporal profiles to determine Page 2 of 19Docket No. IN920160360US 1 Application No. 16/121,256outliers and exceptions of the activities of daily living and instrumental activities of daily living associated with the user above the threshold; for each outlier, sending an alert to at least the user regarding the outlier with associated actions within the smart environment; and the computer receiving chosen associated actions from the user and implementing the associated actions within the smart environment.

Step 2A Prong 1
These steps to determine outlier activities of a user, as drafted, under the broadest reasonable interpretation, includes performance of the limitations in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language describing steps as performed by using a computer, everything else in the context of this claim encompasses mental processes.  If a claim limitation, under its 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-6, 7-13, and 16-19, reciting particular aspects of determining outlier activities of a user such as taking into account various activity of daily living and instrumental activity of daily living temporal profile, discontinuing monitoring of the activities of daily living or instrumental activities of daily living based on associated actions, the outlier exceeding the threshold associated with the average total time for the activity of daily living or instrumental activity of daily living within the activity of daily living and instrumental activity of daily living temporal profile, and the outlier being a lack of an activity of daily living or instrumental activity of daily living during the distribution of start times associated the activity of daily living and instrumental activity within the activity of daily living and instrumental activity of daily living temporal profile includes performance of the limitations in the mind but for recitation of generic computer components).  

Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as wherein the temporal profile for each activity of daily living and instrumental activity of daily living is dynamically maintained based on a machine learning model amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0015] to [0090], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation applying the sensor data to rules defining activities of daily living and instrumental activities of daily living to collect a corpus of activities of daily living and instrumental activities of daily living of the user amounts to mere data gathering, and activating and monitoring the plurality of sensors associated with activity of daily living and instrumental activity of daily living amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims 2-6, 7-13, and 16-19 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-6, 7-13, and 16-19 additional limitations which amount to invoking computers as a tool to perform the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as applying the sensor data to rules defining activities of daily living and instrumental activities of daily living to collect a corpus of activities of daily living and instrumental activities of daily living of the user, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); activating and monitoring the plurality of sensors associated with activity of daily living and instrumental activity of daily living, see Lenssen et al. [pg. 4] “This may, for example, specify when a threshold may be exceeded in the future…..In other words, a threshold is defined by considering the history of detected values and / or the history of changes in the value of a property so that it can be used to identify outliers or anomalies.” [pg. 5] “The non-intrusive nature of this monitoring is achieved by analyzing control data (e.g. usage) of the control system, rather than by sensing or monitoring by sensors,” JP2020506445A, MPEP 2106.05(d).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 5-6, 8-9, 12-13, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (US20160314255A1) in view of Lenssen et al. (JP2020506445A).
Regarding claim 1, Cook discloses receiving sensor data from the plurality of sensors in the smart environment ([0038] “CAAB may be implemented in a networked environment that receives data from the sensor…”)
applying the sensor data to rules defining activities of daily living and instrumental activities of daily living to collect a corpus of activities of daily living and instrumental activities of daily living of the user ([0042] “Technology assisted assessment environment 200 comprises a residences 202 with smart sensor technology for measuring activities such as the Activities of Daily Living of resident 201. The data is collected on a continuous basis and stored somewhere over network 203.”)
constructing at least one temporal profile for each activity of daily living and instrumental activity of daily living temporal profile based on the corpus of activities associated with the user ([0046] “The Clinical Assessment using Activity Behavior tool(s) (CAAB) (such as CAAB tools 205) models a smart home resident's daily behavior and predicts the corresponding standard clinical assessment scores.”)
wherein the temporal profile for each activity of daily living and instrumental activity of daily living is dynamically maintained based on a machine learning model ([0046] “In overview, CAAB extracts and uses statistical features that describe characteristics of a resident's daily activity performance to train machine learning algorithms that can then be used on the resident's further daily activity performance to predict the clinical assessment scores.”)
assigning a priority to each activity of daily living and instrumental activity of daily living temporal profile, based on historical sensor data ([0140] “We note that we compare at least m activity distributions during this process where m is the number of aggregated activity distributions in an activity curve. To control the False Discovery Rate (FDR) at level α*(α*=0.01), we apply the Benjamini-Hochberg (BH) method [65]. The BH method first orders the p-values, p1, p2, . . . , pk, . . . , pm, in ascending order and for a given value of α*, the BH method finds the largest k such that p ( k ) ≤ k × α * m .”)
setting a threshold for each activity of daily living and instrumental activity of daily living temporal profile associated with the user, based on the assigned priority associated with the associated temporal profile ([0285] “Similar to the first classification-based experiment, we first discretized 

Cook does not explicitly disclose however Lenssen teaches activating and monitoring the plurality of sensors associated with activity of daily living and instrumental activity of daily living during a distribution of start times associated activity of daily living and instrumental activity of daily living temporal profiles to determine Page 2 of 19Docket No. IN920160360US 1 Application No. 16/121,256outliers and exceptions of the activities of daily living and instrumental activities of daily living associated with the user above the threshold ([pg. 4] “This may, for example, specify when a threshold may be exceeded in the future…..In other words, a threshold is defined by considering the history of detected values and / or the history of changes in the value of a property so that it can be used to identify outliers or anomalies.” [pg. 5] “The non-intrusive nature of this monitoring is achieved by analyzing control data (e.g. usage) of the control system, rather than by sensing or monitoring by sensors.”)
for each outlier, sending an alert to at least the user regarding the outlier with associated actions within the smart environment ([pg. 4] “In a further embodiment, the data analysis unit may be further configured to generate a warning signal in response to the detected irregularity. This irregularity may indicate that the person is in need of assistance. In a further embodiment, a physician, caregiver, family member, or close relative may be 
and the computer receiving chosen associated actions from the user ([pg. 4] “Embodiments may further comprise a user input interface configured to receive user input to define or modify one or more alert conditions…”)
and implementing the associated actions within the smart environment ([pg. 7] “The lighting control system 10 is therefore configured to control each of the plurality of lights 5 according to the instructions and / or requirements of the person to be monitored.”)

Therefore, it would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the techniques of Cook to collect and analyze sensor data with the techniques of Lenssen to send an alert and implement actions in the smart environment. The motivation for the combination of Cook and Lenssen is to detect behaviors that are anomaly’s in order to adapt to the behaviors in the environment (See Lenssen, Background). 
Regarding claim 2, Cook discloses wherein the activity of daily living and instrumental activity of daily living temporal profile comprises: time based parameters including start time distribution, end time distribution and average total time taken; counting based parameters of an average frequency in which the daily living activity or instrumental daily living activity takes place within a given time period; activity specific parameters ([0064] “Depending upon the nature of the sensor data and the performance window we want to monitor, the CAAB can aggregate activity performance Pi for activity Ai over a day, week, or other time period. In one example CAAB, activity performance features were aggregated over a day period (the time unit is one day).” [0065] “Activity performance is modeled by an example CAAB using two (d=2) specific activity performance features: a time-based feature and a sensor-based feature {Pi,1, Pi,2}. Feature Pi,1 represents the duration of activity Ai and Pi,2 represents the number of sensor events generated during activity Ai.” Also, see Table 2 which discloses counting parameters such as # Total sensor events and activity specific parameters.)

Cook does not explicitly disclose however Lenssen teaches and tunable control parameters including actions to perform, monitoring frequency, and activation ([pg. 12] “These sensors may also be configured to perform primary processing of detected values, such as, for example, filtering, sampling, and adjusting the signal to reduce the required transmission bandwidth and / or transmission duration.”)

Therefore, it would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the techniques of Cook to collect and analyze sensor data with the techniques of Lenssen to send an alert and implement actions in the smart environment. The motivation 
Regarding claim 5, Cook does not explicitly disclose however Lenssen teaches wherein the outlier is an activity of daily living or instrumental activity of daily living which exceeds the threshold associated with the average total time for the activity of daily living or instrumental activity of daily living within the activity of daily living and instrumental activity of daily living temporal profile ([pg. 11] “If it is determined in step 330 that the trend is above the first threshold, the method proceeds to step 340, where a warning signal is generated to describe the trend and / or detected ADL / value…… Other methods for detecting outliers or detecting changes in time series are known in the art.….. May be further configured to detect an irregularity based on a comparison between the value of the threshold value and the threshold value and generate an alert output signal in response to the detected irregularity.”)

Therefore, it would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the techniques of Cook to collect and analyze sensor data with the techniques of Lenssen to send an alert and implement actions in the smart environment. The motivation for the combination of Cook and Lenssen is to detect behaviors that are 
Regarding claim 6, Cook does not explicitly disclose however Lenssen teaches wherein the outlier is a lack of an activity of daily living or instrumental activity of daily living during the distribution of start times associated the activity of daily living and instrumental activity within the activity of daily living and instrumental activity of daily living temporal profile ([pg. 4] “For example, the monitoring unit may be configured to detect irregularities based on a comparison between the determined trend and a threshold. For example, this means that if a person has been staying too long in a bathroom with a hot shower flowing, for example, an alarm indicating that the person is sick in the bathroom It may provide the advantage that it may be emitted.”)

Therefore, it would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the techniques of Cook to collect and analyze sensor data with the techniques of Lenssen to send an alert and implement actions in the smart environment. The motivation for the combination of Cook and Lenssen is to detect behaviors that are anomaly’s in order to adapt to the behaviors in the environment (See Lenssen, Background). 
Regarding claim 8, Cook discloses at least one processor ([Claim 16] “a computing processor”)
one or more memories ([0143] “In the embodiment shown, computer system 800 comprises a computer memory (“memory”) 801…”)
one or more computer readable storage device, the computer program product comprising a computer readable storage device having program instructions embodied therewith, the program instructions executable by the computer ([0149] “Some or all of the system components and/or data structures may also be stored as contents (e.g., as executable or other machine-readable software instructions or structured data) on a computer-readable medium (e.g., a hard disk; memory; network; other computer-readable medium; or other portable media article to be read by an appropriate drive or via an appropriate connection, such as a DVD or flash memory device) to enable the computer-readable medium to execute or otherwise use or provide the contents to perform at least some of the described techniques.”)
receive sensor data from the plurality of sensors in the smart environment ([0038] “CAAB may be implemented in a networked environment that receives data from the sensor…”)
apply the sensor data to rules defining activities of daily living and instrumental activities of daily living to collect a corpus of activities of daily living and instrumental activities of daily living of the user ([0042] “Technology assisted assessment environment 200 comprises a residences 202 with smart sensor technology for measuring activities such as 
construct at least one temporal profile for each activity of daily living and instrumental activity of daily living temporal profile based on the corpus of activities associated with the user ([0046] “The Clinical Assessment using Activity Behavior tool(s) (CAAB) (such as CAAB tools 205) models a smart home resident's daily behavior and predicts the corresponding standard clinical assessment scores.”)
wherein the temporal profile for each activity of daily living and instrumental activity of daily living is dynamically maintained based on a machine learning model ([0046] “In overview, CAAB extracts and uses statistical features that describe characteristics of a resident's daily activity performance to train machine learning algorithms that can then be used on the resident's further daily activity performance to predict the clinical assessment scores.”)
assign a priority to each activity of daily living and instrumental activity of daily living temporal profile, based on historical sensor data ([0140] “We note that we compare at least m activity distributions during this process where m is the number of aggregated activity distributions in an activity curve. To control the False Discovery Rate (FDR) at level α*(α*=0.01), we apply the Benjamini-Hochberg (BH) method [65]. The BH method first orders the p-values, p1, p2, . . . , pk, . . . , pm, in ascending order and for a given value of α*, the BH method finds the largest k such that p ( k ) ≤ k × α * m .”)
set a threshold for each activity of daily living and instrumental activity of daily living temporal profile associated with the user, based on the assigned priority associated with the associated temporal profile ([0285] “Similar to the first classification-based experiment, we first discretized RBANS at a threshold of 105.5 and TUG at a threshold of 12.5 using an equal frequency binning technique.”)

Cook does not explicitly disclose however Lenssen teaches activate and monitor the plurality of sensors associated with activity of daily living and instrumental activity of daily living during a distribution of start times associated activity of daily living and instrumental activity of daily living temporal profiles to determine Page 2 of 19Docket No. IN920160360US 1 Application No. 16/121,256outliers and exceptions of the activities of daily living and instrumental activities of daily living associated with the user above the threshold ([pg. 4] “This may, for example, specify when a threshold may be exceeded in the future…..In other words, a threshold is defined by considering the history of detected values and / or the history of changes in the value of a property so that it can be used to identify outliers or anomalies.” [pg. 5] “The non-intrusive nature of this monitoring is achieved by analyzing control data (e.g. usage) of the control system, rather than by sensing or monitoring by sensors.”)
for each outlier, send an alert to at least the user regarding the outlier with associated actions within the smart environment ([pg. 4] “In a further embodiment, the data analysis unit may be further configured to generate a 
and receive chosen associated actions from the user ([pg. 4] “Embodiments may further comprise a user input interface configured to receive user input to define or modify one or more alert conditions…”)
and implementing the associated actions within the smart environment ([pg. 7] “The lighting control system 10 is therefore configured to control each of the plurality of lights 5 according to the instructions and / or requirements of the person to be monitored.”)

Therefore, it would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the techniques of Cook to collect and analyze sensor data with the techniques of Lenssen to send an alert and implement actions in the smart environment. The motivation for the combination of Cook and Lenssen is to detect behaviors that are anomaly’s in order to adapt to the behaviors in the environment (See Lenssen, Background). 
Regarding claim 9, the limitations are rejected for the same reasons as stated above for claim 2.  
Regarding claim 12, the limitations are rejected for the same reasons as stated above for claim 5.  
Regarding claim 13, the limitations are rejected for the same reasons as stated above for claim 6.  
Regarding claim 15, Cook discloses at least one processor ([Claim 16] “a computing processor”)
one or more memories ([0143] “In the embodiment shown, computer system 800 comprises a computer memory (“memory”) 801…”)
one or more computer readable storage media having program instructions executable by the computer to perform the program instructions ([0149] “Some or all of the system components and/or data structures may also be stored as contents (e.g., as executable or other machine-readable software instructions or structured data) on a computer-readable medium (e.g., a hard disk; memory; network; other computer-readable medium; or other portable media article to be read by an appropriate drive or via an appropriate connection, such as a DVD or flash memory device) to enable the computer-readable medium to execute or otherwise use or provide the contents to perform at least some of the described techniques.”)
receive sensor data from the plurality of sensors in the smart environment ([0038] “CAAB may be implemented in a networked environment that receives data from the sensor…”)
apply the sensor data to rules defining activities of daily living and instrumental activities of daily living to collect a corpus of activities of daily living and instrumental activities of daily living of the user ([0042] “Technology assisted assessment environment 200 comprises a residences 202 with smart sensor technology for measuring activities such as the Activities of Daily Living of resident 201. The data is collected on a continuous basis and stored somewhere over network 203.”)
construct at least one temporal profile for each activity of daily living and instrumental activity of daily living temporal profile based on the corpus of activities associated with the user ([0046] “The Clinical Assessment using Activity Behavior tool(s) (CAAB) (such as CAAB tools 205) models a smart home resident's daily behavior and predicts the corresponding standard clinical assessment scores.”)
wherein the temporal profile for each activity of daily living and instrumental activity of daily living is dynamically maintained based on a machine learning model ([0046] “In overview, CAAB extracts and uses statistical features that describe characteristics of a resident's daily activity performance to train machine learning algorithms that can then be used on the resident's further daily activity performance to predict the clinical assessment scores.”)
assign a priority to each activity of daily living and instrumental activity of daily living temporal profile, based on historical sensor data ([0140] “We note that we compare at least m activity distributions during this process 
set a threshold for each activity of daily living and instrumental activity of daily living temporal profile associated with the user, based on the assigned priority associated with the associated temporal profile ([0285] “Similar to the first classification-based experiment, we first discretized RBANS at a threshold of 105.5 and TUG at a threshold of 12.5 using an equal frequency binning technique.”)

Cook does not explicitly disclose however Lenssen teaches activate and monitor the plurality of sensors associated with activity of daily living and instrumental activity of daily living during a distribution of start times associated activity of daily living and instrumental activity of daily living temporal profiles to determine Page 2 of 19Docket No. IN920160360US 1Application No. 16/121,256outliers and exceptions of the activities of daily living and instrumental activities of daily living associated with the user above the threshold ([pg. 4] “This may, for example, specify when a threshold may be exceeded in the future…..In other words, a threshold is defined by considering the history of detected values and / or the history of changes in the value of a property so that it can be used to identify outliers or anomalies.” [pg. 5] “The non-intrusive nature of this 
for each outlier, send an alert to at least the user regarding the outlier with associated actions within the smart environment ([pg. 4] “In a further embodiment, the data analysis unit may be further configured to generate a warning signal in response to the detected irregularity. This irregularity may indicate that the person is in need of assistance. In a further embodiment, a physician, caregiver, family member, or close relative may be recommended by the system (using an alert signal) to visit that person. In a further embodiment, the alert signal may be provided to the person himself.”)
and receive chosen associated actions from the user ([pg. 4] “Embodiments may further comprise a user input interface configured to receive user input to define or modify one or more alert conditions…”)
and implementing the associated actions within the smart environment ([pg. 7] “The lighting control system 10 is therefore configured to control each of the plurality of lights 5 according to the instructions and / or requirements of the person to be monitored.”)

Therefore, it would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the techniques of Cook to collect and analyze sensor data with the techniques of Lenssen to send an alert and implement actions in the smart environment. The motivation for the combination of Cook and Lenssen is to detect behaviors that are 
Regarding claim 16, the limitations are rejected for the same reasons as stated above for claim 2.  
Regarding claim 19, the limitations are rejected for the same reasons as stated above for claim 5.  
Claim(s) 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (US20160314255A1) in view of Lenssen et al. (JP2020506445A) and further in view of Olch et al. (US20080256445A1).
Regarding claim 3, Cook in view of Lenssen does not explicitly disclose however Olch teaches wherein the associated actions discontinue monitoring of the activities of daily living or instrumental activities of daily living ([0499] “Someone who is not the intended user, could stop the coaching sequence by pressing the Not-for-Me button.”)

Therefore, it would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the techniques of Cook to collect and analyze sensor data and the techniques of Lenssen to send an alert and implement actions in the smart environment with the techniques of Olch to control monitoring of daily living activities. The motivation for the combination of Cook, Lenssen, and Olch is to make it easier on the user to save effort as well as energy costs (See Olch, Background).
Regarding claim 4, Cook in view of Lenssen does not explicitly disclose however Olch teaches wherein the associated actions, through the plurality of sensors, turn on or off devices of the smart environment ([0115] “This information could be used to prompt the user to turn off the appliance or sound an alarm, contact a caregiver, and/or automatically shut off the stove or cooking appliance.”)

Therefore, it would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the techniques of Cook to collect and analyze sensor data and the techniques of Lenssen to send an alert and implement actions in the smart environment with the techniques of Olch to control monitoring of daily living activities. The motivation for the combination of Cook, Lenssen, and Olch is to make it easier on the user to save effort as well as energy costs (See Olch, Background).
Regarding claim 10, the limitations are rejected for the same reasons as stated above for claim 3.  
Regarding claim 11, the limitations are rejected for the same reasons as stated above for claim 4.  
Regarding claim 17, the limitations are rejected for the same reasons as stated above for claim 3.  
Regarding claim 18, the limitations are rejected for the same reasons as stated above for claim 4.  

Response to Arguments
Applicant’s arguments filed on 23 September 2021 have been considered but are not fully persuasive.
Regarding the 101 rejection, the applicant’s arguments on computer readable storage medium claim construction has been considered and therefore the non-statutory 101 rejection has been withdrawn. However, the claims are still rejected under 101 for reciting an abstract idea.
Regarding the 103 rejection, applicant’s arguments have been considered, but are moot since the arguments do not apply to the newly cited reference.



Prior Art Cited but Not Relied Upon
 Shin, J. H., Lee, B., & Park, K. S. (2011). Detection of abnormal living patterns for elderly living alone using support vector data description. IEEE Transactions on Information Technology in Biomedicine, 15(3), 438-448.
This reference is relevant because it discloses detecting irregular daily living behaviors through sensors.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jan Mooneyham can be reached on (571)-272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626